DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022, has been entered.
 
Status of the Claims
	Claims 1-46 are pending. Claims 1, 8, 13, 19, 24-25, and 28-30 were amended in the claim listing filed March 28, 2022.
	Applicant’s election without traverse of Group I (claims 1-38), and the species identified as compound 
    PNG
    media_image1.png
    54
    166
    media_image1.png
    Greyscale
 (claims 1, 2, 5-8, 30-32 and 37-38), in the reply filed on November 25, 2019, is acknowledged.
The elected species was determined to be free of the prior art in the First Action on the Merits mailed March 5, 2020. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30, 37 and 38, drawn to the elected species, are free of the prior art.
	The search was extended and prior art on a species of claims 1, 14, 15, 16, 31, 32 and 46 was found. The prior art search was not extended in accordance with MPEP § 803.02.
	Claims 2-7, 9-13, 17-29, 33-36, and 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, 16, 31, 32 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0217297 A1 in view of US 2007/0082860 A1.
US 2006/0217297 A1 teaches a peptide dimer wherein two peptide monomers each consisting of 7-30 amino acids including at least one cysteine residue and being capable of producing a tumor antigen peptide having CTL-inducing activity are bound each other through a disulfide bond(s) (claim 1), wherein the peptide monomers are derived from WT1 that is an expression product of tumor suppressor gene.
US 2006/0217297 A1 reduces to practice one dimer in Example 1:

    PNG
    media_image2.png
    90
    251
    media_image2.png
    Greyscale

and demonstrate that it is capable of inducing cytotoxic T cells (paragraph [0096]). 
In addition, US 2006/0217297 A1 teaches that the peptide monomer in the dimer can be selected from a variety of peptides derived from WT1 including Cys Met Thr Trp Asn Gln Met Asn Leu (SEQ ID NO: 11), Asp Phe Lys Asp Cys Glu Arg Arg Phe  (SEQ ID NO: 18), Ala Tyr Pro Gly Cys Asn Lys Arg Tyr (SEQ ID NO: 19), Asn Ala Pro Tyr Leu Pro Ser Cys Leu (SEQ ID NO: 20), Gly Cys Asn Lys Arg Tyr Phe Lys Leu (SEQ ID NO: 21), Arg Trp Pro Ser Cys Gln Lys Lys Phe (SEQ ID NO: 22), Asp Ser Cys Thr Gly Ser Gln Ala Leu (SEQ ID NO: 23), and Cys Tyr Thr Trp Asn Gln Met Asn Leu (SEQ ID NO: 44) (claim 6).
The dimer taught by US 2006/0217297 A1 is closely related to the compounds of instant formula (1). The peptide at the bottom of the dimer structure above corresponds to R1 equal to cancer antigen peptide C SEQ ID NO:3 wherein M at position 2 is substituted with Y. US 2006/0217297 A1 does not teach a compound containing a cancer antigen peptide A as defined in claim 1.
US 2007/0082860 A1 teaches peptides derived from WT1 which have cytotoxic T cell induction activity including Arg Tyr Phe Pro Asn Ala Pro Tyr Leu (SEQ ID NO: 2, peptide F paragraph [0258]). This peptide is the same as instant SEQ ID NO: 2 with one substitution of M at position 2 to Y.
It would have been obvious to substitute the peptide at the top of the dimer structure taught by US 2006/0217297 A1 with the peptide F taught by US 2007/0082860 A1. The resulting structure would be
CRYFPNAPYL
|
CYTWNQMNL

wherein RYFPNAPYL is a cancer antigen peptide A of SEQ ID NO: 2 wherein the M at position 2 is substituted with Y, and R1 is cancer antigen peptide C, consisting of instant SEQ ID NO: 3 wherein M at position 2 is substituted with Y, wherein the thioether group of the cysteine residue of the cancer antigen peptide C binds to the thioether group in formula (1), satisfying all of the limitations of instant claims 1, 14, 15, 16, and 46. 
One of ordinary skill in the art would have been motivated to do so given that US 2006/0217297 A1 teaches that the peptide monomer in the dimer can be selected from a variety of peptides derived from WT1 (claim 6) and that US 2007/0082860 A1 teaches that the peptide RYFPNAPYL is derived from WT1 and possesses CTL-induction activity (paragraph [0258]). There would have been a reasonable expectation of success given that the references teach that the individual peptides share the function of CTL-induction and can be used for WT1-positive cancer treatment and vaccination (see US 2006/0217297 A1 claim 10 and US 2007/0082860 A1 claim 19), satisfying claims 31-32.
Response to Arguments
Applicant's arguments filed March 28, 2022, have been fully considered but they are not persuasive. 
First, Applicant traverses the rejection on the grounds that the claims require a different linker than that taught in the prior art. Applicant argues that it is impossible to form the claimed heterodimers using the technique of US 2006/0217297 A1 because the present claims require that a cysteine moiety be added to the cancer antigen peptide to form the linkage, an addition not suggested by the prior art.
This argument is not persuasive. Claim 1 is a product claim that sets forth a chemical structure. The prior art meets all of the limitations of the claim because it renders obvious a compound with the same chemical structure recited in the claims. Whether a cysteine is added or is part of the peptide during the synthesis process is not relevant to patentability as long as the final structure meets all of the limitations of the claim.
As stated above, it would have been obvious to substitute the peptide at the top of the dimer structure taught by US 2006/0217297 A1 with the peptide F taught by US 2007/0082860 A1. The resulting structure would be
CRYFPNAPYL
|
CYTWNQMNL

wherein RYFPNAPYL is a cancer antigen peptide A of SEQ ID NO: 2 wherein the M at position 2 is substituted with Y, and R1 is cancer antigen peptide C, consisting of instant SEQ ID NO: 3 wherein M at position 2 is substituted with Y, wherein the thioether group of the cysteine residue of the cancer antigen peptide C binds to the thioether group in formula (1).
Another way of depicting this prior art structure is 

    PNG
    media_image3.png
    561
    1427
    media_image3.png
    Greyscale

It is apparent from this depiction that the top portion of the compound corresponds exactly to formula (1) in claim 1

    PNG
    media_image4.png
    191
    525
    media_image4.png
    Greyscale

The sulfur-containing moiety is the same as a cysteine residue because Xa and Ya are required by the claim to be single bonds. The prior art compound includes a sequence in which RYFPNAPYL in N- to C-configuration is joined to a cysteine by a normal peptide bond. This connectivity satisfies the claim limitation “wherein an amino group of an N-terminal amino acid of the cancer antigen peptide A binds to Ya in the formula (1), and wherein a carbonyl group of a C-terminal amino acid of the cancer antigen peptide A binds to a hydroxyl group in the formula (1)”. The claim defines cancer antigen peptide A as including SEQ ID NO: 2 wherein 1 to 3 amino acids are substituted. The prior art peptide is identical to instant SEQ ID NO: 2 except a substitution at position 2:
instant SEQ ID NO: 2 	RMFPNAPYL
prior art			RYFPNAPYL
Because the peptide has one substitution relative to SEQ ID NO: 2, it meets the requirements of the claim. 
	Variable R1 is a group of formula (2) or a cancer antigen peptide C. This rejection is based on an embodiment wherein R1 is cancer antigen peptide C, which the claim states may be CMTWNQMNL (SEQ ID NO: 3) with one residue substituted.
The prior art peptide is identical to instant SEQ ID NO: 3 except a substitution at position 2:
instant SEQ ID NO: 3 	CMTWNQMNL
prior art			CYTWNQMNL

Because the peptide has one substitution relative to SEQ ID NO: 3, it meets the requirements of the claim. 
US 2006/0217297 A1 states in paragraph [0021]: “In the peptide dimer of the present invention, two peptide monomers are dimerized through a disulfide bond(s) between SH groups of at least a pair of cysteine residues present in the peptide monomers.” The disulfide bond required by the prior art satisfies the claim limitation “wherein a thioether group of the cysteine of the cancer antigen peptide C binds to the thioether group in the formula (1)”. 
The prior art compound is not compound (4) or (5), which are excluded by the claims.
Therefore, the compound that is obvious over the cited art meets each and every structural limitation of the claims. In addition, the reference teaches that the peptides are tumor antigen peptides having activity of inducing cytotoxic T cells (paragraph [0001]), satisfying the functional limitations.
	Applicant traverses the rejection on the grounds that US 2006/0217297 A1 suggests only homodimers. A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. In the instant case, US 2006/0217297 A1 teaches that the peptide monomer in the dimer can be selected from a variety of peptides derived from WT1 (claim 6). US 2007/0082860 A1 teaches that the peptide RYFPNAPYL is derived from WT1 and possesses CTL-induction activity (paragraph [0258]). Given that the references teach that the individual peptides share the function of CTL-induction and can be used for WT1-positive cancer treatment and vaccination (see US 2006/0217297 A1 claim 10 and US 2007/0082860 A1 claim 19), it would have been obvious to substitute one for the other. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
	Applicant traverses the rejection on the grounds that there is no suggestion in the prior art that the conjugates would be trimmed by ERAP1 to yield the cancer active antigen. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., trimming by ERAP1) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The fact that the compound that is obvious over the cited art has the same structure as the claimed compounds means that the prior art compound shares the function of being trimmed by ERAP1. This is supported by the instant specification at paragraph [0375] which states “Cys- extended peptide undergoes appropriate trimming by ERAP-1 without marked dependence on the peptide sequence”
	For these reasons, the rejection is maintained.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application and to correct formal matters, are presented to applicant for consideration: 

Cancel claims 1-7, 9-29, 33-36, 40, 41, and 43-46.

Claim 8 (Currently Amended). A compound of formula (3)

    PNG
    media_image5.png
    49
    105
    media_image5.png
    Greyscale
 (3)
wherein the bond between C and C is a disulfide bond, and wherein the peptides in formula (3) correspond to SEQ ID NOs: 245-246, respectively,
or a pharmaceutically acceptable salt thereof.

Claim 30 (Currently Amended) A composition[[,]] comprising: 
a compound of formula (3)

    PNG
    media_image5.png
    49
    105
    media_image5.png
    Greyscale
 (3)
wherein the bond between C and C is a disulfide bond, and wherein the peptides in formula (3) correspond to SEQ ID NOs: 245-246, respectively; and 
a peptide consisting of an amino acid sequence selected from the group consisting of: CNKRYFKLSHLQMHSRK (SEQ ID NO: 22), 
CNKRYFKLSHLQMHSRKH (SEQ ID NO: 23), 
CNKRYFKLSHLQMHSRKHTG (SEQ ID NO: 24), 
WAPVLDFAPPGASAYGSL (SEQ ID NO: 244), 
CWAPVLDFAPPGASAYGSL (SEQ ID NO: 242) and 
WAPVLDFAPPGASAYGSLC (SEQ ID NO: 243).

Claim 31 (Currently Amended): A pharmaceutical composition[[,]] comprising: the compound according to Claim [[1]]-8 or a pharmaceutically acceptable salt thereof; and a pharmaceutically acceptable carrier.  

Claim 32 (Currently Amended): The pharmaceutical composition according to Claim 31, which is a WTI positive cancer vaccine.

Claim 37 (Currently Amended): A pharmaceutical composition[[,]] comprising: 
the composition according to Claim 30; and 
a pharmaceutically acceptable carrier.  

Claim 38 (Currently Amended): The pharmaceutical composition according to Claim 37, which is a WTI positive cancer vaccine.

Claim 39 (Currently Amended): A method for treating WT1 positive8 or a pharmaceutically acceptable salt thereof, to a WTI positive cancer patient in need thereof.  

Claim 42 (Currently Amended): A method for treating WT1 positive

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654